DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 3A-3D are intended to show different views of the gland seal according to paragraph 6 of the applicant’s specification, however the details seen in the Figures are not consistent. Specifically, the “inlet port 305” and “outlet port 306” described in paragraph 33 are not seen in Figures 3A or 3B. Similarly, the “tabs 309” of Figure 3A are not seen in Figure 3B. 
Furthermore, the details shown in Figure 3A are inconsistent with the description in the specification. Paragraph 35 states the “rotating seal face 317” is disposed interior to “recess 302” however in Figure 3A, the number 317 is axially separated from 302. The rotating seal face does not appear to be interior to recess 302. Figure 3B similarly shows the number 317 adjacent to number 308, which is separated from the recess 302. 
Paragraph 35 also states “second O-ring 308” is disposed in “inset 304” however Figure 3A shows the number 308 axially separated from the number 304. There is a line which appears to be a structure separating the O-ring and inset. 
Paragraph 38 refers to “a plurality of set screws” using reference number “412” and states the screws engages “holes 413”, however in Figure 4A the number “412” points to a blank section of the radially inner wall of the setting ring 410. The Figure does not show “set screws” as described in the specification. 
Paragraph 43 describes Figure 5C and refers to the “second set of O-rings 508” however the number 508 is not in Figure 5C. The second set of O-rings should be added to Figure 5C. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Examiner’s comment: regarding the slot 512, the specification describes the one-piece bearing isolator 298 as having a stator 501 with a head 511, and a slot 512 defined in the head 511. The slot allows leaked fluid to flow toward a drain 244 (as described in paragraphs 41 and 48). Figures 5A-5C all show a slot on the radially outer surface of the head (though not numbered in Figure 5B), however Figure 5C shows that the slot does not pass through the thickness of the stator. The slot is a shallow groove into the stator. Since the slot doesn’t pass through the stator, fluid which has leaked through the O-rings along the interior of the bearing isolator is unable to be drained. Since the specification state the slot is for purpose of diverting leakage toward the drain, it is unclear if the slot depicted in the Figures is capable of performing this function. The examiner respectfully requests clarification about how the slot is capable of draining leakage – such as an explanation about where the leakage occurs and how the leakage is directed to the drain line. If the described slot is incapable of performing the claimed function, then a rejection under 35 USC 112(a) for non-enablement may be raised. 

Specification
The disclosure is objected to because of the following informalities:
Paragraph 48, line 9 recites “glad seal” and the term “glad” appears to be a typo which should recite “gland”.  
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 3 states the gland seal and sealing set are made of nylon, however the term “nylon” only appears in paragraph 43 of the specification which states the one-piece bearing isolator 298 is made of nylon. The specification does not support the gland seal and sealing set are made of nylon. Paragraph 36 describes the gland seal and sealing set, however the paragraph does not mention the composition of the components. 

Claim Objections
Claims 4-17 are objected to because of the following informalities:  
Claim 4, lines 4 and 6 recite “the outside of the circular opening” and “the inside of the circular opening” and both “the outside” and “the inside” lack proper antecedent basis. 
Claim 4, lines 13-14 recite “a head defining a slot positioned on a side of the head through, the slot, in operation, to allow leaked fluid flow therethrough” and the grammar of the limitation is unclear. As best the examiner understands the limitation, a head defines a slot positioned in a side of the head, and in operation the slot allows leaked fluid to flow therethrough. The wording of the limitation should be corrected to clarify the limitation. 
In claim 4, the period at the end of the claim is on a separate line than the last word. The period should be moved to directly after “the head of the stator” in the last limitation.
Claims 5, 16, and 17 depend from claim 4 and are objected to for depending from an objected claim.
Claim 5, line 1 recites “where in” which should be amended to delete the space and form a single word “wherein”. 
Claim 6, lines 30 and 31 recite “the outside of the stator” and “the inside of the stator” and both “the outside” and “the inside” lack proper antecedent basis.
Claims 7-15 depend from claim 6 and are objected to for depending from an objected claim.
Claim 10, line 2 recites “the processor with memory” and “the processor” lacks antecedent basis, and the word “a” should be added before “memory” to correct the grammar.
Appropriate correction is required.
	Examiner’s comment: claim 4, line 3 ends with a colon (:), which may be a typo which should be a semi-colon (;). The punctuation does not affect the scope of the claim in this limitation. The examiner merely suggests reviewing the claim to ensure the form is as desired.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4, line 1 states the invention is “a one-piece bearing isolator” however the remainder of the claim states the apparatus comprises multiple components – including a stator and a rotor. The stator and rotor are explicitly separate components since the stator is a stationary feature and the rotor is a rotating feature. Further, the bearing isolator comprises multiple O-rings, which are all also separate components. It appears the applicant is using a non-standard definition of “one-piece”. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term is indefinite because the specification does not clearly redefine the term. For the purpose of examination, the claim will be treated as introducing “a bearing isolator”. 
Claim 6, line 26 also recites “a one-piece bearing isolator” which raises the same issue.
	Claims 5 and 7-17 depend from claims 4 and 6 and contain their respective limitations, and therefore are rejected for the same reason.
	Claims 5, 12, 13, 14, and 17 all refer to “the one-piece bearing isolator” which renders the claims indefinite for the same reason.
	Claim 7, line 3 introduces “a bore” and line 8 refers to “the bore” however claim 7 depends from claim 6 which previously introduced “a bore” in the bearing isolator. It is unclear to which “bore” line 8 refers. Separate features should be given unique names. For instance, if line 3 was amended to introduce “a sealing ring bore” and line 8 referred to “the sealing ring bore”, then the rejection would be overcome.  
 The term “narrow” in claims 12 and 13 is a relative term which renders the claims indefinite. The term “narrow” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	Claim 13 recites “close tolerance” and the term “close” is also a relative term which is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree, and therefore one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the term “close” also renders claim 13 indefinite. 
	Claims 16 and 17 both refer to “the pump system” as their inventions and both depend from claim 4, however the invention of claim 4 is “a bearing isolator”. Further, claim 16 refers to “the pump” however claim 4 does not include “a pump”. It is unclear what the scope of the invention is in claims 16 and 17. It appears the dependency of claims 16 and 17 may be incorrect. For the purpose of examination, claims 16 and 17 will be treated as referring to “the bearing isolator of claim 4”. 
	Any and all claims rejected above under 35 USC 112(b), if rejected with art below under sections 35 USC 102 and/or 103, is/are rejected as best understood.


Duplicate Claim Warning
Applicant is advised that should claim 5 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Based on the current dependencies of claims 5 and 17, the scopes of the claims is identical. It appears the dependency of claim 17 is incorrect, if the dependency is changed, then the issue would be resolved. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,927,961 to Hoehle et al in view of US 6,311,984 to Orlowski.
In Reference to Claim 4
Hoehle teaches:
	A bearing isolator (18 and 300) defining a bore (radially inner opening for shaft 10), the bearing isolator comprising: 
a non-contact and non-wearing stator (310) comprising: 
a first end (left side of stator 310) defining a circular opening (radially inner region where shaft 10 is positioned) having an inside (radially inner side) and an outside (radially outer side): 
a first set of grooves (302 on top side of stator 310 in Figure 22C) on the outside of the circular opening of the stator; and 
a second set of grooves (302 on bottom side of stator 310 in Figure 22C) on the inside of the circular opening of the stator; 
a first set of O-rings (303), each of the first set of O-rings being positioned in a respective one of the first set of grooves; 
a second set of O-rings (305), each of the second set of O-rings being positioned in a respective one of the second set of grooves; and 
a second end (right side of stator 310) opposite the first end, the second end comprising: 
a head (not numbered, see annotated Figure 22C below); and 
a non-contact and non-wearing rotor (320) seated in the head of the stator, the rotor comprising: 
a recess (302 in bottom of rotor 320) circumscribing an interior (radially inner surface of rotor 320) of the rotor; 
an O-ring (303) positioned in the recess; and 
a lip (324 and portion of body 321 supporting 324, see annotated Figure 22C below) extending over and hugging the head of the stator (see column 19, line 4 through column 20, line 18 and Figures 22B-22D).

    PNG
    media_image1.png
    549
    821
    media_image1.png
    Greyscale

	The examiner notes Figures 22B and 22C show a radial passage 313 through the stator, however the radial passage is an optional feature (column 19, lines 54-57). The rejection relies on an embodiment where the radial passage is not included.
Hoehle fails to teach:
	The head defines a slot positioned on a side of the head through, the slot, in operation, to allow leaked fluid flow therethrough.
Orlowski teaches:
	A bearing isolator (18) comprising a stator (14) with a head (not numbered, see annotated Figure 5 below) having a slot (40) positioned on a side of the head, wherein, during operation, the slow allows leaked fluid flow therethrough (see column 3, lines 53-65, column 4, lines 30-40 and Figure 5). 

    PNG
    media_image2.png
    449
    702
    media_image2.png
    Greyscale

	One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the bearing isolator of Hoehle by adding a slot for draining leaked fluid to the head of the stator as taught by Orlowski as both references are directed to seal assemblies along shafts, and for the purpose of removing unwanted fluids from the seal.
In Reference to Claim 16#
	Examiner’s comment: as stated above, claim 16 refers to “the pump” however claim 4 does not introduce “a pump” which rendered the claim indefinite. Further, the limitation of claim 16 is a method step (automatically shutting down the pump), however claims 4 and 16 are apparatus claims. The method of using an apparatus does not define the structure of the apparatus itself (see MPEP §2114 II for further clarification). A claim containing limitations regarding how the device is operated does not differentiate from a prior art device which teaches all of the structural limitations.
Hoehle as modified by Orlowski teaches:
	The bearing isolator of claim 4. 
Claim(s) 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,927,961 to Hoehle in view of US 6,311,984 to Orlowski as applied to claim 4 above, and further in view of US 9,957,828 to Kosmicki.
In Reference to Claims 5 and 17
Hoehle as modified by Orlowski teaches:
	The bearing isolator of claim 4, which comprises O-rings.
Hoehle as modified by Orlowski fails to teach:
	The bearing isolator is made of nylon.
Kosmicki teaches:
	A pump (200) having a seal assembly (250) with O-rings (252, 254) which are made of nylon (see column 4, lines 64-66, column 5, line 61 through column 6, line 4).
	One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the bearing isolator of Hoehle as modified by Orlowski by forming the O-rings from nylon as taught by Kosmicki as both references are directed to seal assemblies having O-rings, and for the purpose of having the desired properties, such as strength and resilience, for the O-rings.

Allowable Subject Matter
Claims 1-3 are allowed.
Claims 6-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach a gland seal having a stationary seat having an inset, a plurality of tabs in the inset, and a spring retainer comprising a plurality of springs and a plurality of slots configured to mate with the plurality of tabs in the inset as recited in claims 1 and 6. The nearest prior art is US 7,114,726 to Murray which teaches a gland seal having a stationary seat with a recess for a first O-ring, an inlet port where pressurized fluid enters the gland seal, and an outlet port where fluid exits the gland seal. 
	Claims 2, 3, and 7-15 depend from claims 1 and 6 and contain their limitations, and therefore would be allowable for the same reason.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,140,366 to Ferris teaches a bearing isolator having a rotor, a stator, and O-rings. US 7,857,321 to Roddis teaches a bearing isolator having a rotor, a stator, and O-rings. US 5,642,892 to Burgess teaches a gland seal having a stationary seat with a recess and a groove for seals. US 2,386,898 to Karassik teaches a gland seal for a pump shaft having grooves and seals within the grooves. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799